908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shirley HINES, Plaintiff-Appellant,v.UNITED STATES ATTORNEY GENERAL;  U.S. Department of Housing& Urban Development, Defendants-Appellees.
No. 89-2089.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 20, 1990.Decided:  June 22, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 88-658-N).
Shirley Hines, appellant pro se.
J. Phillip Krajewski, Assistant United States Attorney, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.BJ1Before DONALD PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Shirley Hines appeals from the district court's order dismissing her complaint seeking damages resulting from the foreclosure by the Department of Housing and Urban Development (HUD) of a mortgage held by HUD on her former residence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hines v. United States Attorney General, C/A No. 88-658-N (E.D.Va. Apr. 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED